Citation Nr: 0940227	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  97-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford , 
Connecticut
 
 
THE ISSUES
 
1.  Entitlement to service connection for chronic headaches.
 
2.  Entitlement to service connection for scars of the left 
ribcage.
 
 
REPRESENTATION
 
Appellant represented by:     Daniel G. Krasnegor, Attorney
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1973 to August 
1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont .  In December 
2002, the Board denied all issues presented.  In June 2004, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Remand, and vacated that 
part of the Board's decision which denied the issues listed 
on the title page.  In November 2004, the Board remanded the 
Veteran's appeal for further evidentiary development.  In 
April 2005, the appeal was transferred to the RO in Hartford 
, Connecticut .
 
In June 2006, the Board denied, inter alia, the issues listed 
on the title page.  The Veteran appealed, and in December 
2007, the Court granted a Joint Motion for Remand.  The 
claims were remanded in September 2008 for further 
evidentiary development, to include providing a new VA 
examination.  The claims are again before the Board on 
appeal.
 
As previously noted in June 2006 and September 2008, the 
Veteran's representative raised a claim of entitlement to 
service connection for tinnitus in May 2006.  This issue, 
however, remains undeveloped and uncertified for appellate 
review.  Accordingly, it is again referred to the RO for 
immediate action.
 
The issue of entitlement to service connection for scars of 
the left ribcage is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington , DC .
 
 
FINDING OF FACT
 
Chronic headaches are not etiologically related to service.
 


CONCLUSION OF LAW
 
Chronic headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103A, 
5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2001 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  
 
VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned.  The Board finds, however, that any error in 
providing notice was nonprejudical because the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a headache disorder any related 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  
 
VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim by presenting 
pertinent evidence.  The Board notes that this claim has been 
on appeal for over 13 years, and the Veteran has actively 
participated in the claim.  In sum, there is no evidence of 
any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  Thus, 
the Board may address the merits of this appeal.  See 38 
C.F.R. § 3.159(c).
 
Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA examination reports.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 
 
The Veteran and his representative argue that chronic 
headaches were incurred during military service.  
Specifically, they claim that they were caused from a bar 
fight in Spain in 1974, when the appellant was struck in the 
head with a glass bottle.  
 
As a preliminary matter, the Board finds that the RO did not 
accomplish all required instructions in the September 2008 
remand directive pertaining to the Veteran's claim of 
entitlement to service connection for chronic headaches.  
Specifically, the Board directed an examining physician to 
comment upon the etiology of the headaches, general 
procedures regarding transfusions, and whether the record 
supported the Veteran's contention that he was in a "coma" 
and "pronounced dead" following his injury.  The examining 
physician did provide an opinion addressing whether the 
Veteran's headaches were related to active duty service and 
commented briefly as to the other questions, but he did not 
answer the specific questions as stated in the remand.  The 
United States Court of Appeals for Veterans Claims has held 
that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes, however, that the 
Veteran's attorney responded to the remand in September 2008, 
expressing disapproval with these questions.  His attorney 
also requested that the remand instruction be amended to 
remove these questions.  As the Veteran's attorney clearly 
believes that these opinions are not relevant to the claim, 
and the lack of response regarding these questions from the 
examining physician is not prejudicial to the Veteran, the 
Board will address the claim without finding a Stegall 
violation.  Indeed, in retrospect, the Board finds that the 
questions asked need not be answered in light of the 
appellant's lack of credibility.  
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).
 
Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.   Id. at 495-96.
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
The Veteran's entrance examination documented that the 
Veteran had a history of a head injury that occurred in March 
1973, at which time he was treated at a hospital with a 
laceration to the scalp and mild concussion.  No residuals 
were found on examination.  Hence, the appellant must be 
presumed to have been sound at enlistment.
 
During service, the Veteran incurred another head injury in 
January 1974.  The evidence of record shows that the Veteran 
suffered a laceration to the left temporal area on January 
26, 1974.  He was admitted to a local hospital in Spain , 
treated with fluids, and sutured.  The Veteran was admitted 
to his ship's medical bay on January 30, 1974 for post-
concussion observation.  A physical examination showed a 
closed, sutured laceration of the left temporal area.  No 
major vessels were involved.  The superficial temporal artery 
was intact.  No significant symptoms were noted.  The Veteran 
was discharged to light duty the following day with a 
diagnosis of post concussion and laceration of scalp.  On 
February 1, 1974, the Veteran's sutures were removed, steri-
strips were applied, and the wound was described as 
"healed."  

The Veteran returned for treatment of various disorders over 
ten times after the incident in Spain.  The treatment 
provided was primarily unrelated to the incident.  In June 
1975, the Veteran did request an appointment for plastic 
surgery for scar removal.  Importantly, however, the service 
treatment records are completely silent for any complaint of 
or treatment for any injury residuals, other than a scar.
 
The Veteran claims that he was injured in a fight when he 
tried to intervene between two sailors.  He states that he 
was struck on the head with a wine bottle, lost a large 
amount of blood at the scene, and his "heart stopped."  He 
was allegedly pronounced dead at the scene and revived on the 
way to the hospital.  He reportedly remained in the Spanish 
hospital for over a week, unconscious and delirious, confused 
and unable to speak the language.  He claims that he was 
unconscious for "five or seven days," possibly in a 
"coma," due to the fact that his dog tags had the "wrong 
blood type on them," and the Spanish hospital did not 
provide him with a transfusion.  Notably, the Veteran notes 
throughout the record that because he was unconscious, these 
details are what others have relayed to him.  Significantly, 
the Veteran has not offered any lay statements from shipmates 
or others who purportedly informed him of this alleged 
"history."  Hence, there is no evidence corroborating the 
claimed seriousness of the assault.
 
The Veteran claims that he has been suffering from headaches 
since service.  He describes them as constant, with 
occasional shooting pain behind his eye and ear.  See January 
2000 RO hearing transcript, p. 6-7.  The appellant's attorney 
argues that this lay testimony serves as documented 
continuity of symptomatology.
 
After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence weighs against the 
Veteran's argument that his current disability is related to 
service.  In adjudicating a claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also 
has a duty to assess the credibility and weight given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board acknowledges that the Veteran is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency to report 
symptoms, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  See also Buchanan, 451 F.3d at 1337 (The 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence).
 
At a VA examination in April 1992, the Veteran noted "some 
problems with intermittent headaches, although he [gave] no 
real consistent history as to the headaches."  He was not 
diagnosed with a headache disability.
 
In his substantive appeal in July 1997, the Veteran 
specifically noted that the residuals of his injury included 
being "severely emotionally handicapped," problems with 
long- and short-term memory, problems with reading 
comprehension, depression, and alcohol dependency.  No 
headache symptoms were reported.
 
At a January 2002 VA examination the Veteran reported chronic 
headaches not associated with photophobia, nausea, or 
vomiting.  The headaches reportedly were associated with 
intermittent blurry vision changes.  Headaches were described 
as unilateral, left-side of the head, somewhat behind the 
left eye, constant, often sharp/intense, and relieved with 
over-the-counter pain medication.  He did not state when the 
headaches began.  The Veteran was diagnosed with chronic 
headaches.  The examiner noted that it was at least as likely 
as not associated with his in-service head injury.  The 
examiner, however, later that month wrote that without 
resorting to speculation she was unable to determine if it 
was as likely as not that a chronic headache disorder was 
incurred in service.  Still, the Court and VA found these 
opinions to be inadequate in the June 2004 Joint Motion for 
Remand.
 
At an August 2005 VA examination, the Veteran stated that his 
headaches began a few weeks after his coma resolved.  He 
noted that they had not changed since 1974.  He reported 
continuous, left frontal headaches, occurring approximately 
two to three times per week.  The headaches were sometimes 
severe, and could be partially alleviated with over-the-
counter pain medication.  The examiner did not review the 
case file.  She diagnosed the Veteran with chronic 
headaches.  She opined that it was more likely than not that 
chronic headaches were related to active duty injury.
 
In January 2006, an addendum was provided by another 
physician due to the failure of the August 2005 examiner to 
review the claims file, and the examiner's reliance on the 
Veteran's statements that were contradicted by evidence in 
the file.  Thereafter the examiner opined that it was less 
likely than not that the Veteran's in-service injury caused 
his headaches.  He noted that after the injury the Veteran's 
records were silent for complaints of headaches until 1992.  
He underwent multiple treatments for polysubstance abuse, and 
there was no complaint of any headaches during any of this 
time.  He also noted that the Veteran had intervening issues 
of hypertension, and more recently, occupational exposure to 
paint which "confound[ed] the issue."  The Board notes, 
however, that the Court and VA found these opinions to be 
based on facts that were not of record and thus inadequate in 
the December 2007 Joint Motion for Remand.
 
In January 2009, the Veteran was afforded another VA 
examination.  The Veteran reported that his headaches 
occurred approximately five days per week, with moderate 
intensity.  The symptoms would last essentially all day.  The 
discomfort was described as a dull ache that was located at 
the top of his head and also behind each eye.  He did not 
report any symptoms in the region of the left temporal area 
where he reportedly was hit with the bottle.  The appellant 
did not associate any precipitating or aggravating factors 
with his headaches.  Flare-ups were not reported.  No changes 
in headache pattern or intensity over the recent or distant 
past were noted.  The Veteran was able to function well 
despite the headaches.  He was diagnosed with tension 
headaches.  The physician noted that the Veteran had a 
history of a head injury prior to and during active service, 
as well as numerous hospitalizations for alcohol and 
substance abuse after active service, and injuries including 
a fall off a ladder, a fall off an elevator, and a motor 
vehicle accident after active duty service.
 
Based upon the examination and a review of the claims file, 
the physician opined that it was less likely than not that 
the Veteran's headache condition was the result of or 
aggravated by his military service.  He explained that the 
medical history of record documented several events that 
could result in chronic headaches, including trauma prior to, 
during, and after active service, as well as substance abuse 
requiring hospitalization after active service.  He noted 
that the first documented report of headache symptoms in the 
medical records occurred 17 years after his period of active 
service.  Thus, it could not be reasonably concluded that the 
reported in-service injury caused or significantly 
contributed to his headache condition.  The examiner noted 
that a detailed review of the medical record concluded that 
there was no medical documentation that the Veteran received 
a blood transfusion or had a transfusion reaction, and there 
was no competent evidence that he was ever in a comatose or 
near-death state.  The medical record supported that he had 
blood loss secondary to the injury, but it could not be 
concluded from the records that the recorded hemoglobin level 
of 11 with a hematocrit of 35 percent was extremely severe 
and would have resulted in any permanent residuals.
 
After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
headaches.  The Veteran sustained a head injury in service, 
and he has been diagnosed with a current disability.  The 
preponderance of the most probative and competent evidence, 
however, is against finding that there is a nexus between any 
in-service head injury and a current headache disorder.  
Moreover, there is no credible evidence of continuity of 
symptomatology.
 
The Veteran is competent to testify as to his continuity of 
symptomatology.  Therefore, the Board finds that his claim 
that he has suffered from headaches since his in-service 
injury to be competent.  The evidence of record, however, 
does not show that the Veteran's claim of continuous symptoms 
to be credible.
 
Regarding the Veteran's in-service injury, the Board finds 
the Veteran's description of his injuries to be incredible 
compared to the evidence of record.  Although the Veteran 
stated that he was in a Spanish hospital and unconscious for 
over a week with severe blood loss, the evidence of record 
shows that he was hospitalized for four days in a Spanish 
hospital before he was transferred to his ship's medical 
center.  The Veteran did have a concussion and a laceration, 
but no major vessels were involved.  Blood work showed a 
hemoglobin level of 11 with hematocrit of 35 percent.  No 
significant symptoms were reported.  The Veteran was released 
to light duty.  If the Veteran had lost enough blood to be 
"revived twice" and had been in a "coma" for a week, it is 
unreasonable to believe that he would be simply be released 
to light duty with no follow-up appointments save for the 
scar revision.  Further, for the last year and a half of 
service, the Veteran reported to sick call over ten times yet 
he never once complained of any headache residuals.  Indeed, 
the only pertinent treatment pertained to plastic surgery for 
a facial scar.
 
The Board also finds the Veteran's credibility lacking as to 
his report of continuity of symptomatology.  Throughout the 
late 1980's and 1990's, the Veteran was hospitalized multiple 
times for substance and alcohol abuse.  The records show that 
the Veteran underwent multiple examinations and treatment 
sessions, discussing all symptoms he was experiencing.  No 
headache symptoms were ever reported except for in February 
1990, when the Veteran noted that a side effect of his 
Antabuse medication was throbbing of the head.  

When admitted in November 1994, the Veteran denied seizures, 
but reported tremors and blackouts.  He noted dizziness and 
memory loss.  During these hospitalizations, the Veteran also 
reported symptoms unrelated to his treatment for alcohol 
abuse.  In a discharge summary in March 1989, the Veteran 
complained of lower back pain.  See also January 1990 history 
and initial assessment and plans (Veteran reported back pain 
due to an accident).  In these treatment records, the Veteran 
also recounted his story of in-service injury multiple times, 
describing his lingering symptoms only as memory loss and a 
scar.  Significantly, headaches were never noted.
 
Regarding the nexus opinions of record, as the Board noted 
previously, the Court and VA suggested that the opinions and 
addenda of January 2002 and August 2005 were inadequate.  The 
Board also finds them to be inadequate.  As to the January 
2002 and August 2005 opinions, the examiners based their 
opinion on the Veteran's own history which either directly 
conflicted with the record or was not supported by the 
record.  While the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the appellant, it may reject or assign less probative 
weight to such a medical opinion because other facts 
presented in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  As for the addenda, the Court and VA also 
considered them to inadequate.  The January 2002 addendum was 
in response to an RO note to the examiner, which suggested an 
answer to the expert.  The Board may not rely on such 
opinions.  Colayong v. West, 12 Vet. App. 524, 534-35 
(1999).  The August 2005 opinion noted some of the statements 
by the Veteran concerning his injury (regarding his coma and 
blood transfusion) as facts of record.  The Joint Motion for 
Remand noted that these facts were not supported by the 
medical evidence of record, and it was unclear whether the 
physician carefully read the record before forming his 
opinion.  For these reasons, the Board affords these opinions 
de minimus probative value.
 
The January 2009 VA examining physician reviewed all of the 
reviewed the evidence of record.  He provided a four page 
accurate summary of the record, clearly based on medical 
evidence in the claims file.  He provided a full opinion and 
rationale.  The Board finds this opinion to be of strong 
probative value.
 
The representative argues in response to this opinion that 
the VA examiner failed to consider the Veteran's own 
testimony regarding his headaches since service.  The 
attorney noted that the physician's negative opinion was 
partially based upon the fact that the first medical 
documentation of symptoms was in 1992.  The Board disagrees.  
The reports show that the physician noted the Veteran's own 
statement of his symptoms.  There is no indication that the 
January 2009 examiner failed to consider this evidence when 
forming his opinion.  See January 2009 examination report 
("[h]e reports that since the 1/26/1974 incident he has had 
essentially daily headaches, which he describes as a 
throbbing discomfort located behind both eyes and at the top 
of his scalp.").  The physician clearly reviewed all the 
evidence in detail, and he based his opinion on the evidence 
that he found most credible.  The attorney's argument is 
based upon the assumption that the Veteran's statements are 
credible, an argument that the Board rejects in light of the 
proven facts.  While the Veteran reported to the January 2009 
physician that his symptoms started soon after his injury, 
the evidence of record instead shows that the Veteran sought 
treatment for multiple problems since service, to include 
residuals from his in-service injury, but did not complain 
about any headaches until 1992.  
 
The attorney also argues that there is no evidence 
whatsoever, other than mere speculation, that other events 
were responsible for the Veteran's headaches, and the 
physician's comments that other events "could" have caused 
his headache disorder were speculative.  If another event 
"could" have caused his headache disorder, then the 
representative believes that this implies that the Veteran's 
in-service injury also could have caused a headache 
disorder.  The Board disagrees.  In reviewing the record to 
determine the etiology of a disability, the physician is 
allowed to discuss other possible etiological sources of the 
disability.  The attorney's argument is again also based on 
the assumption that the Veteran's statements are credible.  
As explained above, the appellant's statements that he has 
been suffering with a headache five days per week since 1974 
and never once complained about it while receiving treatment 
for other disorders he associated with the injury until he 
filed in his claim in 1992 to be incredible.  The Board 
assigns more reliability to the Veteran's statements during 
in-service treatment sessions and during treatment provided 
prior to 1992 to be more credible than his statements 
proffered in support of a claim for monetary benefits. 
 Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).
 
For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to chronic headaches.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, but the preponderance of the evidence is 
against the claim, and the doctrine is therefore not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for chronic headaches is 
denied.
 
 
REMAND
 
In the September 2008 remand, the Board directed the RO to 
contact the National Personnel Records Center and the Naval 
Historical Center to attempt to locate a report that may 
provide further detail concerning the Veteran's left rib cage 
injury.  The record shows that the RO requested this 
information from the National Personnel Records Center , but 
failed to request the information from the Naval Historical 
Center .  The RO was to request the report from both centers, 
and this directive was misinterpreted by the RO.  See 
December 2008 Deferred Rating Decision note (stating that the 
remand order requires that the RO contact the National 
Personnel Record Center and/or the Naval Historical Center ).
 
The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should contact the Naval 
Historical Center , Ships History Branch, 
805 Kidder Breese SE, Washington Navy Yard, 
Washington , D.C. 20374 -5060 , and attempt 
to locate a purported report prepared by the 
USS America's Master at Arms sometime 
between January 26, 1974 and January 31, 
1974 which would provide further detail 
concerning a claimed left rib cage injury.  
If, after making reasonable efforts, the RO 
cannot locate such record, the RO must 
specifically document what attempts were 
made to locate the record, and indicate in 
writing that further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific record that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims or explain why 
further efforts would be futile.  The 
claimant must then be given an opportunity 
to respond.
 
2.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for scars of the left ribcage.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


